DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 11, 12, 14-17, 19-24, 26-31, and 33-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 11 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a sea wave energy converter system as recited by independent claim 11, comprising:
a plurality of pioneer devices (100 or 200 or 300a or 300b or 400 or 500) each of which is mounted on individual towers installed at a seabed, wherein each of the pioneer device (100 or 200 or 300a or 300b or 400 or 500) comprises an assembly having a set of gears connected to at least one fly wheel, at least one paddle, and a generator, wherein each of the pioneer devices (100 or 200 or 300a or 300b or 400 or 500) mounted on the individual towers are lined-up in a particular arrangement covering a length of a sea crest so that incoming kinetic forces of sea waves rotates seriatim the at least one paddle of each of the pioneer devices (100 or 200 or 300a or 300b or 400 or 500) to rotate the generator through the set of gears to generate electricity individually by each of the pioneer devices (100 or 200 or 300a or 300b or 400 or 500), wherein the particular arrangement is one of a diagonal arrangement, a cross arrangement, and a 'V' shaped arrangement where each of the pioneer devices (100 or 200 or 300a or 300b or 400 or 500) is lined-up along the particular arrangement whereby no pioneer device obstructs the flow of the sea waves for the subsequent pioneer device so that each of the pioneer devices (100 or 200 or 300a or 300b or 400 or 500) has equal water flow exposure so that the sea wave energy converter system is able to continuously generate electricity, wherein a height of the tower of each of the pioneer devices (100 or 200 or 300a or 300b or 400 or 500) is adjustable and is dependent on at least one of a height of the sea waves and a size of the paddle, and wherein each of the pioneer devices (100 or 200 or 300a or 300b or 400 or 500) are lined-up in the particular arrangement at different tidal zone of sea.

With respect to claim 16 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a sea wave energy converter system as recited by independent claim 16, comprising:
a plurality of pioneer devices (100 or 200 or 300a or 300b or 400 or 500) each of which is mounted on individual towers installed at a seabed, wherein each of the pioneer device (100 or 200 or 300a or 300b or 400 or 500) comprises an assembly having a set of gears connected to at least one fly wheel and at least one paddle; a main shaft [[10]] (10) connected to each of the pioneer devices (100 or 200 or 300a or 300b or 400 or 500); and a common generator connected to the main shaft (10), wherein each of the pioneer devices (100 or 200 or 300a or 300b or 400 or 500) are lined-up in a particular arrangement covering a length of a sea crest so that incoming kinetic forces of sea waves rotates seriatim the paddle of each of the pioneer devices (100 or 200 or 300a or 300b or 400 or 500) to rotate the common generator through the main shaft to generate electricity, wherein the particular arrangement is one of a diagonal arrangement, a cross arrangement, and a 'V' shaped arrangement where each of the pioneer devices (100 or 200 or 300a or 300b or 400 or 500) is lined- up along the particular arrangement whereby no pioneer device obstructs the flow of the sea waves for the subsequent pioneer device so that each of the pioneer devices (100 or 200 or 300a or 300b or 400 or 500) has equal water flow exposure so that the sea wave energy converter system is able to continuously generate electricity, and wherein a height of the tower of each of the pioneer devices (100 or 200 or 300a or 300b or 400 or 500) is adjustable and is dependent on at least one of a height of the sea waves and a size of the paddle, and wherein each of the pioneer devices (100 or 200 or 300a or 300b or 400 or 500) are line-up in the particular arrangement at different tidal zones of sea.

With respect to claim 21 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a sea wave converter device as recited by independent claim 21, comprising:
a pair of towers (403) connected with each other using a motor shaft attached to a stand (414), wherein each of the towers (403) comprising a plurality of screw gears (413) connected using a bearing holder (417), and an electric motor (412); and 
a square frame structure (409) connected to [[a]] at least one paddle (401) and mounted on the pair of towers (403) to slide up and down in direction on the screw gears (413) of the pair of towers (403), wherein the square frame structure (409) comprises an assembly having a set of gears (407a-407e) connected to at least one of a pair of fly wheels (406), the at least one paddle (401), and a generator (408) to generate electricity, wherein incoming kinetic forces of sea waves rotate the at least one paddle (401) to rotate the generator (408) through the set of gears (407a-407e) using the flywheels (406) to generate the electricity, 
wherein a height of the pair of towers (403) are adjustable and is dependent on at least one of a height the sea waves and a size of the at least one paddle (401).

With respect to claim 29 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a sea wave converter device as recited by independent claim 29, comprising:
a pair of towers (503) connected with each other using a stand (513), wherein each of the towers (503) comprising a common shaft (511) connected using a bearing holder (512) and bevel gears (509-510); and 
an assembly comprising a plurality of paddles (501) arranged in tiers (A-E) connected at different levels to the pair of towers (503), at least a pair of fly wheels (506), a set of gears (507a-507d) and a generator (508) to generate electricity, wherein incoming kinetic forces of sea waves rotate at least one paddle from the plurality of paddles (501) to rotate the generator (508) through the set of gears (507a-507d) using the flywheels (506) to generate the electricity, 
wherein a height of the pair of towers (503) are adjustable and is dependent on at least one of a height the sea waves and a size of the plurality of paddles (501).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/Charles Reid Jr./Primary Examiner, Art Unit 2832